(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Alaska

                COOK INLETKEEPER, et al.                        )
                              Plaintiff                         )
                                 v.                             )      Civil Action No. 3:19-cv-00238-SLG
                                                                )
                  GINA RAIMONDO, et al.
                             Defendant
                                                                )

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT the Incidental Take Regulations, Biological Opinion, and Environmental Assessment/Findings
          of No Significant Impact are:
             - Vacated as to Hilcorp’s use of tugs towing a drill rig in connection with exploratory well drilling;
             - Remanded without vacatur as to production drilling in 2021 at the Tyonek Platform, provided that
          the drill rig is towed a distance of no more than one mile to the platform from the well being
          decommissioned;
             - Vacated as to Hilcorp’s use of tugs towing the drill rid in connection with all other production
          well drilling; and
             - Remanded without vacatur as to all other Hilcorp activities governed by the ITR.

          IT IS FURTHER ORDERED THAT Hilcorp shall implement all of the mitigation measures outlined
          in its opening brief while engaging in well plugging and abandonment in the North Cook Inlet Unit
          authorized in the Year 3 Letter of Authorization and while engaging in production drilling at the
          Tyonek Platform.



APPROVED:

s/Sharon L. Gleason
Sharon L. Gleason
United States District Judge
                                                                                     Brian D. Karth
Date: May 27, 2021                                                                   Brian D. Karth
                                                                                      Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.



                      Case 3:19-cv-00238-SLG Document 86 Filed 05/27/21 Page 1 of 1
